Case 1:20-cv-01274-JDB-cgc Document 13 Filed 06/14/21 Page 1 of 2                     PageID 970




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

 THOMAS HARRISON,                                  )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                ) No. 1:20-cv-01274-JDB-cgc
                                                   )
 ANDREW SAUL,                                      )
 COMMISSIONER OF SOCIAL SECURITY,                  )
                                                   )
        Defendant.                                 )
                                                   )



           ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO
       REVERSE AND REMAND UNDER SENTENCE FOUR OF 42 U.S.C. § 405(G)


       The Defendant, the Commissioner of Social Security (the “Commissioner”), has moved

the Court to reverse the decision of the Administrative Law Judge (“ALJ”) and remand this action

to the Commissioner pursuant to sentence four of section 205(g), 42 U.S.C. § 405(g), for the

reasons set forth in its unopposed motion to remand filed June 11, 2021. (Docket Entry 12.)

       Remand will expedite administrative review, ensure that the Commissioner has the

opportunity to fully consider Plaintiff’s claim, and may ultimately make judicial review

unnecessary. Remand by this Court is appropriate under § 405(g), which provides in pertinent

part that “[t]he court shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see also Melkonyan v.

Sullivan, 501 U.S. 89, 98 (1991); Newkirk v. Shalala, 25 F.3d 316, 318 (6th Cir. 1994).

       For the foregoing reasons, and pursuant to the United States Supreme Court’s decision in

Shalala v. Schaefer, 509 U.S. 292, 302 (1993), the Court hereby enters judgment, pursuant to Rule
Case 1:20-cv-01274-JDB-cgc Document 13 Filed 06/14/21 Page 2 of 2          PageID 971




58 of the Federal Rules of Civil Procedure, REVERSING the decision of the ALJ and

REMANDING this case to the Commissioner under sentence four of § 405(g).

      IT IS SO ORDERED this 14th day of June 2021.

                                         s/ J. DANIEL BREEN
                                         UNITED STATES DISTRICT JUDGE




                                            2
